FILED
                             NOT FOR PUBLICATION                             MAR 14 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



IRMA LILIANA RAMOS-GONZALEZ,                     No. 08-75148

               Petitioner,                       Agency No. A098-657-186

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Irma Liliana Ramos-Gonzalez, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ order dismissing her appeal from

an immigration judge’s (“IJ”) decision denying her application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Ramos-Gonzalez also appeals from the BIA’s denial of her motion to reopen based

on ineffective assistance of counsel. We have jurisdiction under 8 U.S.C. § 1252.

We review for substantial evidence the agency’s factual findings, applying the new

standards governing adverse credibility determinations created by the Real ID Act,

Shrestha v. Holder, 590 F.3d 1034, 1039 (9th Cir. 2010). We review the BIA’s

decision on a motion to reopen for abuse of discretion, Membreno v. Gonzales, 425

F.3d 1227, 1229 (9th Cir. 2005) (en banc), and we review de novo questions of

law, Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1107 (9th Cir. 2003). We deny

the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

because Ramos-Gonzalez failed to provide a consistent account of the timing of

significant aspects of her claim. See Shrestha, 590 F.3d at 1039-40. In the absence

of credible testimony, Ramos-Gonzalez’s asylum and withholding of removal

claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Because Ramos-Gonzalez’s CAT claim is based on the testimony the agency

found not credible, and she points to no other evidence showing it is more likely

than not she will be tortured if returned to Guatemala, her CAT claim also fails.

See id. at 1156-57.




                                          2                                   08-75148
      The BIA did not abuse its discretion in denying Ramos-Gonzalez’s motion

to reopen because Ramos-Gonzalez failed to show that her prior attorney’s

performance affected the outcome of her claims. See Iturribarria v. INS, 321 F.3d

889, 903 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED.




                                        3                                   08-75148